Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Written Opinion cited in the information disclosure statement filed 7 May 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:
It is unclear if all of the elements in the parenthesis in the formulas for the phosphors in the third paragraph on page 10 and in lines 2-4 and 14-15 on page 24 must be present or if at least one is present. The formula format used by applicants can have either meaning in the art and page 24 shows an example where both of the listed elements are required: Sr(Sr,Ca)Si2Al2N6:Eu. 
In the last pargraph on page 11, “Al2O3” and “SiO2” should be written using subscripts. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 teaches the matrix can be combinations of at least two of condensed water glass, condensed monoaluminum phosphate and condensed metal phosphate. Claim 7 teaches the matrix material can be combinations of at least two of water glass, monoaluminum phosphate and  metal phosphate. The specification teaches, on pages 4 the matrix is condensed water glass, condensed monoaluminum phosphate or condensed metal phosphate. Page 13 teaches the matrix material is water glass, monoaluminum phosphate or metal phosphate. While pages 4, 5 and 14 and the examples, teach a matrix formed from a mixture of aluminum phosphate and water glass, the resulting matrix is a mixture of an alkali phosphate and condensed alkali aluminosilicate. Thus there is no teaching in the specification of the claimed combinations. Therefore, the claimed combinations are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 teaches condensing the matric material in a step subsequent to those of claim 6. This is nowhere found in the specification. The specification teaches, on page 16, the mixture of phosphor and matrix material can be at least partially cured, or condensed, after the mixture is applied to a substrate but before the infiltration material is applied and the specification teaches the claimed last step of heating and/or drying also condenses to the matrix material. There is no teaching or suggestion of the condensation step of claim 7. Thus the claimed step is are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 teaches the infiltration material is solutions that include the listed compounds and mixtures of these compounds. There is no teaching or suggestion of solutions of these compounds in the specification, which by the conventional definition of solution are the listed compounds in a solvent or a carrier liquid. Thus the claimed solutions are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In addition, claim 8 teaches the infiltration material can be precursors for polysiloxanes but these precursors are not disclosed in the specification. Thus the claimed polysiloxane precursors are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Finally, claim 8 teaches crosslinking the listed compounds in a step subsequent to those in claim 6. This subsequent crosslinking step to not found in the specification. The only teaching of crosslinking is found in the seventh pargraph on page 16 which teaches that liquid precursor materials, such as polysilazane, silicone or polysiloxane, crosslink with a small volume shrinkage. This teaching does not teach or suggest the claimed crosslinking step. Thus the claimed step is are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 9 teaches the phosphor can be CdSe, InP or ZnSe. Page 10 teaches the phosphor can be quantum dots of CdSe, InP or ZnSe. The claims do not require the claimed phosphide and selenides to be quantum dots. Thus what is claimed is different from what is claimed. This discrepancy between what is claimed and what is taught in the specification needs to be correct. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 are duplicate claims since the cover the same subject matter. The definition of “infiltration matrix” on page 5 limits the definition in claim 1 to that given in claim 15. 
Applicant is advised that should claim 1 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 4 and 9 are indefinite since it is unclear if all of the elements in the parenthesis in the formulas must be present or if at least one is present.
Claim 7 is indefinite as to which after step in claim 6 does the claimed condensing step occurs.
Claim 8 is indefinite as to which after step in claim 6 does the claimed crosslinking step occurs.
Claim Interpretation
For the art rejections, CdSe, InP and ZnSe in claims 4 and 9 are being interpreted as being in the form of quantum dots, as taught in the specification. For the formulas in clams 4 and 9, the Examiner is interpreting the formulas a requiring at least one of the elements in the parenthesis, which is the broadest most reasonable interpretation based on what is conventional in the art. The term “solutions” is being given both its conventional meaning of the listed compounds in a solvent or a carrier liquid and what is taught in the specification which are the liquid forms of the claimed compounds. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. patent application publication 2015/0069299.
	This reference teaches a phosphor ceramic composite comprising a yttrium aluminate garnet porous ceramic matrix where the pores are interconnected (para 39), 10-90 vol% fluoride phosphor particles (para 10) and a polymer infiltrated into the pores so as to produce a void-free composite (para 40). This means that the polymer forms its own matrix in the process of the garnet matrix and this reads upon the claimed infiltration matrix. The taught amount of phosphor particles overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Pargraph [0065] and figure 4 teach a semiconductor optoelectric device comprising the composite and shows that the taught composite is a conversion element in addition to the teachings in the background section of the reference. The reference suggests the claimed conversion elements and optoelectric device.
	With respect to the claim 5, this claim simply defines the optional additive of claim 1. It does not require the additive to be present. Since the reference does not include an additive and claim 5 include embodiments where the specifically claimed additives are not present, the reference also teaches the embodiments of claim 5 where the specifically claimed additives are not present.
Claims 1, 4-6, 8, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/239850.
U.S. patent application publication 2021/0231294 is the national stage, and thus the English translation, for WO 2019/239850.
This reference teaches a conversion element comprising a wavelength conversion member on a substrate (para 91-95) and a semiconductor optoelectric device comprising the conversion element (para 101-104). The taught wavelength conversion member comprises a matrix material comprising 0.01-50 vol% phosphor particles (para 52) where the matrix is formed of an inorganic skeleton having a transparent material in the holes, or pores, thereof. This structure reads upon that described in claim 15 and thus the taught transparent materials reads upon the claimed infiltration matrix. The taught amount of phosphor particles overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Paragraph [0047] teaches the holes or pores may be entirely filled which means the taught member has a porosity of 0%. Paragraphs [0049]-[0050] teaches the composition of the phosphor particles and the reference exemplifies Y3Al5O12:Ce+3 and  Lu3Al5O12:Ce+3, both of which fall within the claimed formula (Y,Gd,Tb,Lu)3(Al,Ga)5O12:Ce+3. With respect to the claim 5, this claim simply defines the optional additive of claim 1. It does not require the additive to be present. Since the reference does not include an additive and claim 5 include embodiments where the specifically claimed additives are not present, the reference also teaches the embodiments of claim 5 where the specifically claimed additives are not present. Thus the reference suggests the conversion element of claims 1, 4, 5 and 15 and the device of claim 14.
The reference teaches the wavelength conversion member can be produced by providing inorganic powder for forming the inorganic skeleton, which reads upon the first step of claim 6; adding the phosphor particles to the inorganic particles, which reads upon the second step of claim 6; molding the mixture; firing the molded mixture so as to form a phosphor/skeleton article, which reads upon the phosphor matric material of claim 6; and infiltrating the article with the transparent material (para 73 and 86-90). Paragraph [0085] teaches that when the transparent material being infiltrated is a thermosetting resin, the material is first impregnated into the articles and then the infiltrated article is cured at 350oC or less. This suggested process reads upon the last step of claim 6 and the taught curing temperature range overlaps the range of claim 12. One of the exemplified transparent material is transparent material G, which is a silicone and paragraph [0128] teaches the in the taught examples where the transparent material is a resin, which includes transparent material G, that the infiltrated member as thermally cured. Thus the examples teach the last step of claim 6 and teaches the silicone infiltrating material of claim 8. Paragraphs [0097]-[0099] teach the wavelength conversion element is formed by bringing into tight contact the phosphor/skeleton article and a substrate; infiltrating the article with a thermosetting transparent material and then thermally curing the transparent material. This process reads upon the claimed step of applying the phosphor and matrix material to a substrate. Accordingly, the reference suggests the process of claims 6, 8, 9 and 12 and the element produced by the claimed process. 
Allowable Subject Matter
Claims 3, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of a conversion element, having a porosity of 0-20 vol%, comprising 10-50 vol% of at least one phosphor, optionally at least one additive and at least one matrix including at least one infiltration matrix, where either the matrix is selected from the group consisting of condensed water glass, condensed monoaluminum phosphate, condensed metal phosphate and combinations thereof or the infiltration matrix is selected from the group consisting of zirconia, titania, alumina, silica, hafnia, yttria and combinations thereof. 
There is no teaching or suggestion in the cited art of record of producing a conversion element comprising providing at least one matrix material; adding at least one phosphor and at least one additive; which can be at least one of nanoparticles, catalyst, nanoplatelets, curing agents, filler particles or scattering particles, to the matrix material; optionally adding at least one curing agent to the phosphor, additive and matrix mixture; applying the resulting mixture to a substrate; applying at least one infiltration material to the applied resulting mixture to form a pre-conversion element and heating and/or drying the pre-conversion element.
Conclusion
WO 2018/158090 and its national stage counterpart U.S. patent application publication 2020/0116322 is cited as of interest since it teaches the process of claims 6, 7 and 9-11 except it does not teach or suggest the claimed process step of applying at least one infiltration material to the applied mixture coated on to a substrate, where the mixture comprises at least one matrix material, at least one phosphor and optionally at least one additive. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/2/22